Title: To James Madison from the Republican Committee of Salem County, New Jersey, [3 March] 1809
From: Republican Committee of Salem County
To: Madison, James


Sir,
[3 March 1809]
On the eve of your entering into the duties of the high station, to which the voice of a free people has called you, the Republicans of the County of Salem (N. J.) in general Committee assembled tender to you their congratulations on the occasion.
Your elevation to the presidency we consider an auspicious period in the Annals of our Country, as it assures us of a continuance of that system of public policy, which has been so happily pursued by your predecessor, the illustrious Jefferson for these eight years past; a system of policy characterised by wisdom and economy at home, by justice and impartiality abroad. Sensible, as we are, of the manifold blessings which have been bestowed on our Country through the Agency of that great Man and his enlightened compeers, we should be wanting in our duty did we not thus publicly testify our high opinion of the wisdom of his Administration. His Voluntary Retirement from the presidency affords a new and convincing proof of the moderation of his character and the purity of his virtue. Thus finishing a Career of public service in a manner as uncommon, as it is noble and dignified. And although the shafts of malevolence may still be leveled at him, he will carry with him into private life, along with his own conscious rectitude the esteem and affection of all men well disposed to our Republican institutions.
We trust with the utmost confidence that the powers which the constitution of the general government has allotted you will be employed for the public benefit. We entertain no apprehensions that you who had so distinguished a share in proposing, in forming, and in advocating the adoption of that excellent instrument would suffer it to be injured by the unhallowed hands of its enemies. No, Sir, we remain satisfied that it will be preserved inviolate while you are entrusted with the exercise of the presidential functions.
As firm friends to the union of the states, which has been emphatically called the sheet anchor of our safety, we cannot but with indignant feelings view any attempts to break or weaken the band which connects them together. Such attempts are highly criminal and deserve the severest reprehension. We therefore, pledge ourselves to use every exertion in support of the government of our choice against the wicked machinations of those who are attempting to overthrow it. Nor can we see without just concern a disposition in some of our people to embarrass the operations of their own government by a constant and indiscriminate opposition to all its measures, whereby foreign aggressions are wantonly encouraged and invited the baneful effects of which we have all deplorably experienced.
The assaults of the belligerants of Europe, their violation of our Maritime Rights, capturing our vessels, seizing our property, on the Ocean, impressing our Seamen, murdering our Citizens in our own waters and endeavouring to compel us to pay tribute went beyond the point of sufferance and forced our government to adopt such measures as we believe would have been attended with complete success had all our Citizens been true to their country and its laws. Notwithstanding the notorious infractions and evasions of the embargo laws the advantages we have derived from them prove unquestionably the wisdom and policy of their adoption and continuance: Our property has been brought home, our seamen have been recalled, and our country placed in an attitude of defence should the last appeal be found indispensible. And be assured that such measures as may be thought adviseable to be pursued by our government for compelling the belligerants to do us justice will receive our hearty concurrence. Permit us further sir, to assure you of our steady support of every measure for the public service which the exigencies of the times may demand; And that your administration may be highly beneficial to our Country and honourable to yourself is our ardent wish: hoping that the Supreme Disposer of all things will enlighten your Councils, and make you the happy instrument of promoting, to the highest possible degree, the welfare of our Republic.
Signed by Order of the Committee

Edward Hall Chairman
Thos. Yarrow Secretary

